Citation Nr: 1243497	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  06-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia prior to February 28, 2011 and in excess of 20 percent as of February 28, 2011. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from February 2004 to December 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) from a June 2005 rating decision issued in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for fibromyalgia and assigned a 10 percent disability rating. The Veteran's claims folder was subsequently forwarded to the RO in St. Petersburg, Florida. 

The appeal was previously remanded to the RO in October 2010 for further development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2011 VA examination which had been conducted pursuant to the order of the Board's November 2010 remand is inadequate for rating purposes.  After conducting the physical examination, the examiner remarked that new medical evidence was needed to assess the severity of the Veteran's fibromyalgia.  At the time of this examination, the Veteran reported no current treatment.

Since this examination, the Veteran is shown to have received treatment at the VA from March 2011 to July 2012, which is shown to include some treatment for fibromyalgia symptoms.  Such records in the electronic folder, also appear to suggest possible worsening of symptoms, as the pain level is reported to be at a usual level of 8/10 in September 2011, and as high as a 9/10 reported in a May 2012 note.  Records from March 2011 to July 2012 include treatment for a diagnosed anxiety disorder.  The rating criteria for fibromyalgia considers symptoms such as musculoskeletal pain and tender points, and associated symptoms such as fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  See 38 C.F.R. §  4.71a, Diagnostic Code 5025.  The criteria for a 40 percent rating contemplates that symptoms are constant or nearly constant, and are refractory to therapy.  In view of the foregoing, another examination is shown to be warranted.  

Finally, the Board notes that the RO obtained an extra-schedular consideration of the TDIU claim under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), with the resulting July 2012 opinion from the Under Secretary for Benefits or Director of Compensation and Pension Service determining that the Veteran was not unemployable due to her service-connected disability of fibromyalgia.  However this opinion does not appear to have considered the pertinent VA evidence from March 2011 to July 2012, with such evidence shown to have been entered into the electronic folder on July 26, 2012, nearly a month after the July 2, 2012 extraschedular opinion was obtained.  Thus, if after readjudication of the increased rating claim, (and the referred service connection claim for a depressive disorder), it is still shown that the Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), another opinion should be obtained from Under Secretary for Benefits or Director of Compensation and Pension Service regarding the Veteran's consideration of the Veteran's unemployability claim on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity and manifestations of her service-connected fibromyalgia.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should indicate whether the Veteran's fibromyalgia is manifested by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.  "Widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  To the extent specific joints involved can be determined, they should be set out.  The examiner should also comment upon the impact of the Veteran's service- connected fibromyalgia on her employability.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

2.  After completion of the above, the AOJ should readjudicate the appellant's claim for a higher initial disability rating for her fibromyalgia.  Then, the AOJ should adjudicate the Veteran's TDIU claim, based on her disability rating after her claim has been decided.  If the Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a) , the AOJ should again refer the claim for a higher rating for service-connected fibromyalgia and TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for TDIU and an extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b). 

3.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


